Citation Nr: 1007772	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  09-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss, to include whether a reduction from 30 percent to 
20 percent was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from April 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reduced the Veteran's 30 percent rating for 
bilateral hearing loss to 20 percent, effective June 2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that a reduction for his bilateral hearing 
loss was not warranted.  Specifically, he states that his hearing 
loss is worse than indicated by the October 2007 VA examination, 
which demonstrated an improvement in his hearing loss.  

In support of his assertion, he provided speech discrimination 
scores and an uninterpreted audiogram from his private 
audiologist, dated November 2007.  However, the audiogram 
provided is in graph format and has not been converted to 
numerical form.  Accordingly, this evidence requires translation 
by a certified specialist.  Kelly v. Brown, 7 Vet. App. 471 
(1995).  As the private audiogram may indicate that the Veteran's 
service-connected bilateral hearing loss has not undergone a 
permanent improvement as suggested by the October 2007 VA 
examination, the Veteran should be provided with an additional VA 
examination to ensure there is a complete record upon which to 
decide the Veteran's claim.  The examiner should consider the 
uninterpreted audiogram from November 2007 in determining the 
current state of the Veteran's service-connected hearing loss.  
Any recent VA or private treatment records should also be 
obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Make arrangements to obtain the Veteran's 
treatment records related to hearing loss 
(including any audiogram results) from the VA 
Orlando outpatient clinic, dated since August 
2005. 

2.  Thereafter, the Veteran should be 
scheduled for a VA audiology examination.  The 
claims folder, including a copy of this 
remand, must be made available to and reviewed 
by the examiner in conjunction with the 
examination report.  

All pertinent symptomatology and findings must 
be reported in detail.  The examiner should 
specifically comment on the effects of the 
Veteran's hearing loss on his occupational 
functioning and daily activities.  

This audiometric evaluation must be conducted 
pursuant to 38 C.F.R. § 4.85(a) in order to 
establish the current severity of service-
connected hearing loss and must be conducted 
by a state-licensed audiologist and include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.

In determining the severity of the Veteran's 
service-connected hearing loss, the examiner 
should discuss the both the September 2007 and 
November 2007 audiological examination 
results.  The examiner should provide an 
opinion as to whether there has been 
improvement in the level of disability since 
the Veteran's VA audiological examination 
dated August 2005, and whether that 
improvement will likely continue.  

The examiner should translate the graphical 
audiogram from November 2007 to numeric form.  
The examiner should also state whether or not 
the speech discrimination result reported in 
November 2007 was the Maryland CNC controlled 
speech discrimination test.

The examiner should provide complete rationale 
for all opinions.  

3. Finally, readjudicate the claim.  If any 
sought benefit is denied, issue the Veteran 
and his representative a supplemental 
statement of the case.  After they have been 
given an opportunity to respond, the claims 
file should be returned to this Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

